Citation Nr: 0636146	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  00-13 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disorder (GERD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.T. Sprague, Law Clerk


INTRODUCTION

The veteran had active service in the United States Army from 
September 1974 to August 1979.  He also had service with the 
United States Army Reserve and Georgia Army National Guard 
between February 1980 and September 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  The claim has previously been before 
the Board and was remanded in August 2003 and January 2006 
for further evidentiary development.

The RO has complied with the Board's remands, reevaluated the 
case based on all evidence of record, and issued the veteran 
a supplemental statement of the case.

The veteran appeared at a Travel Board hearing in December 
2002 before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing proceedings has been associated 
with the claims folders.

FINDING OF FACT

Any current GERD is not shown to be attributable to the 
veteran's active military service.


CONCLUSION OF LAW

Service connection for gastroesophageal reflux disorder 
(GERD) is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 
(2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  It is noted that the veteran's claim was initially 
decided before the effective date of the VCAA, under old 
legal criteria.  In a July 2001 VCAA compliance letter, 
however, the veteran was notified of the information and 
evidence needed to substantiate and complete his claim.  The 
veteran was informed as to what evidence he was to provide 
and to what evidence VA would attempt to obtain on his 
behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  This 
was not done in this case, since, as noted above, the 
veteran's claim predates the enactment of the VCAA.  
Significantly, however, the evidence does not show, nor does 
the veteran contend, that any notification deficiencies, 
either with respect to timing or content, have resulted in 
prejudice.  That is, there has been no plausible showing of 
how the essential fairness of the adjudication has been 
affected.  See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 
129 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (due process concerns with respect to VCAA notice must 
be pled with specificity).  

The veteran has been notified of the evidence necessary to 
establish an increase in a disability rating and the 
effective date of award should service connection be granted 
for his claim.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Accordingly, the Board finds that the veteran was fully 
notified of the need to give VA any evidence pertaining to 
his claim.  

VCAA notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided with ample opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices. 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).






Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran experiences a 
disability resulting from an injury or disease contracted in 
line of duty, or for aggravation of a preexisting injury or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Analysis

The veteran contends that he began experiencing the symptoms 
of GERD while on active duty with the U.S. Army.  The record 
apparently does not contain all the veteran's service medical 
records.  The Board notes that exhaustive searches have been 
made at both the National Personnel Records Center (NPRC) and 
the Adjutant General's Office of Georgia.  Furthermore, as is 
discussed in detail below, competent medical evidence exists 
showing that the veteran's current GERD is most likely not a 
result of his active service, even if there were verified 
GERD episodes in service.  

A search of all available medical records does not indicate 
any treatment, diagnosis, of complaints specific to GERD.  
There are indications, however, of acute gastrointestinal 
problems occurring in service.  Specifically, 1977 clinical 
records indicate treatment with Maalox(r) on at least four 
separate occasions for an upset stomach.  These treatments, 
however, were of an acute nature, and there is no evidence of 
chronic GERD resulting from these transitory in-service 
episodes.

As previously mentioned, the entirety of the veteran's 
service medical history is not of record.  The Board, in a 
January 2006 remand, specifically ordered the RO to obtain 
copies of in-service gastrointestinal treatment identified by 
the veteran to have allegedly occurred at Ft. Carson, 
Colorado.  The RO complied with the instructions but, 
unfortunately, a response from the NPRC indicated no records 
of any treatment of the veteran, gastrointestinal or 
otherwise, occurring at Ft. Carson at any time in service.  
The Board concludes that further search for these records 
will be futile, and will only result in unnecessary delay to 
the veteran. 

The record does indicate numerous reports of treatment for 
GERD a number of years after service discharge.  
Specifically, VA clinical reports establish that the veteran 
does in fact have GERD as well as other, non-service related, 
gastrointestinal problems such as a duodenal ulcer and 
history of hiatal hernia.  There is, however, no evidence 
which links the veteran's current GERD to his periods in 
service.  

Indeed, the evidence of record gives an opinion much to the 
contrary.  Specifically, a July 2005 VA examiner opined that 
the veteran's current GERD, even if he had verified periods 
of treatment in service, would "be hard to link causatively 
with the military as he has other predisposing etiologies."  
The veteran's Body Mass Index (BMI) of 31 and his history of 
hiatal hernia were considered to be factors that more than 
likely predisposed the veteran to GERD, not his acute 
episodes of gastrointestinal problems, including any 
unverified episodes of GERD, in service.  In light of this, 
and in light of the fact that there is no competent medical 
evidence to refute the July 2005 VA opinion, the Board finds 
that service connection for GERD is not warranted.  Simply 
put, there is no causal nexus between the veteran's active 
service and his current GERD.  

In light of the above, the evidence does not support the 
veteran's assertion that his GERD had etiological origins 
during his active service.  Indeed, the only evidence 
supporting the veteran's contentions comes from his own lay 
statements.  As the veteran has not been shown to possess the 
medical knowledge or credentials necessary to render such an 
opinion, such evidence lacks probative value.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The preponderance of the evidence is against the veteran's 
claim for service connection for GERD, and this claim must be 
denied.  In reaching this determination, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).


ORDER

Service connection for gastroesophageal reflux disorder 
(GERD) is denied.


____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


